Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 7, 2020                                                                                   Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  154773(77)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Megan K. Cavanagh,
                                                                                                                        Justices
            Plaintiff-Appellee,
                                                                    SC: 154773
  v                                                                 COA: 325662
                                                                    Macomb CC: 2009-005244-FC
  IHAB MASALMANI,
             Defendant-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before January 27, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 7, 2020

                                                                               Clerk